Citation Nr: 0603550	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-03 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether the reduction in rating from 100 percent to 10 
percent disabling, for the veteran's service-connected 
ventricular arrhythmia, tachycardia, was proper.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from July 1995 to October 
1999.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Manchester, New Hampshire, Regional 
Office (RO).  The veteran testified at a hearing before a 
Decision Review Officer at the RO in October 2003.


FINDINGS OF FACT

1.  By rating action in April 2002, a 100 percent rating for 
the service-connected ventricular arrhythmia was assigned 
from October 2001 on the basis of private hospital records 
showing hospitalization for acute onset/exacerbation of 
ventricular tachycardia in October and November 2001.  

2.  By rating action in September 2002, the RO proposed to 
decrease the veteran's 100 percent rating for ventricular 
arrhythmia; the veteran was furnished with notice of the 
proposed reduction that same month.  

3.  By rating action in December 2002, the rating was reduced 
from 100 percent to 10 percent, effective from March 1, 2003.

4.  The evidence shows that the veteran is on continuous 
medication for the service-connected heart disorder; the 
medical evidence does not show that a workload o f greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope and there is no 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.




CONCLUSION OF LAW

The reduction of the rating for the veteran's service-
connected ventricular arrhythmia, from 100 percent to 10 
percent disabling was proper.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.10, 4.13, 4.104, 
Diagnostic Code 7011 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of the September 
2002 proposed rating reduction rating, a September 2002 
notice letter, the December 2002 rating decision, and the 
January 2004 statement of the case (SOC).  The September 2002 
notice letter informed the veteran of the proposed reduction 
in rating for the service-connected heart condition and 
provided  a copy of the proposed rating decision.  The letter 
included an explanation of the decision, the evidence 
considered and the reasons for the decision.  He was further 
advised that he could submit medical or other evidence to 
show that the proposed reduction should not be done.  The 
best types of evidence were noted and he was advised that if 
no additional evidence was received within 60 days, the 
evaluation would be reduced.  It was also indicated that he 
could request a personal hearing.  He was advised that if the 
hearing request was received within 30 days of the notice, 
the disability payments would continue at the current rate 
until the hearing was held and the testimony was reviewed.  
The veteran submitted a statement in November 2002, more than 
30 days after the September 2002 notice, requesting a 
hearing.  No additional evidence was submitted.  A rating 
action was issued in December 2002, in which the RO reduced 
the rating for the service-connected heart disorder from 100 
percent to 10 percent, effective from March 1, 2003.  He was 
afforded a hearing, as requested, before a Decision Review 
Officer of the RO in October 2003.  The January 2004 SOC set 
forth the applicable provisions of 38 C.F.R. § 3.159 
pertaining to both the VA's duty to assist and notify.  The 
Board finds that the September 2002 proposed rating decision 
and notice letter, the December 2002 rating decision and the 
January 2004 SOC together adequately informed the veteran of 
what evidence was required to substantiate the claim and of 
his, VA's respective duties for obtaining evidence and to 
submit evidence and/or information in his possession to the 
AOJ.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice, in 
part, was provided to the veteran after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

With respect to the duty to assist, the RO has obtained the 
veteran' service medical and personnel records as well as 
private and VA treatment records.  The Board finds that the 
RO's actions comply with duty to assist requirements. 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  The veteran 
was examined in August 2002, prior to the decision to propose 
reduction in his rating.  Additional outpatient treatment 
records have been obtained since that examination.  
Therefore, additional examination is not required.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

In considering whether the RO's reduction in the disability 
rating for the veteran's service-connected ventricular 
arrhythmia, tachycardia, from 100 percent disabling to 10 
percent disabling was proper, the Board notes that the 
veteran was initially notified of the RO's proposed reduction 
for the disorder in a rating decision dated in September 
2002. The Board finds that this rating decision and its 
accompanying letter complied with the provisions of 38 C.F.R. 
§ 3.105(e) (2005), which requires notification of the 
proposed reduction in evaluation, a statement of the material 
facts and reasons for such reduction, and an opportunity to 
submit evidence within 60 days to show that compensation 
payments should be continued at their present level.  The RO 
has complied with the procedural due process requirements 
provided for in 38 C.F.R. § 3.105(e).  It should also be 
pointed out that the reduction, taken within less than five 
years from the award of the 100 percent rating, is not 
governed by the provisions of 38 C.F.R. §3.344 (2005) 
regarding stabilization of ratings.  See 38 C.F.R. §3.344(c) 
(2005).

Prior to reducing a disability rating, VA is required to 
comply with several general VA regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  See 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (1999); Brown v. Brown, 5 Vet. 
App. at 413, 420 (1993).  These provisions impose a clear 
requirement that VA rating reductions be based upon review of 
the entire history of the veteran's disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such 
review requires VA to ascertain, based upon review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Thus, in any rating 
reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Id.

Historically, service connection for ventricular arrhythmia, 
tachycardia was granted by rating action in February 2000, 
effective from November 1, 1999 (the day following discharge 
from active service) on the basis of the service medical 
records which showed treatment for ventricular tachycardia, 
with ablation in December 1998.  On VA examination in January 
2000 showed that the veteran reported that since December 
1998 he had had episodes of rapid heart action and an 
idioventricular rhythm.  He denied chest pain, dyspnea, 
fatigue, dizziness, or syncope.  It was reported that 
exercise tolerance test in June 1999 showed METS were 16.  On 
examination, pulse was 60 with normal sinus rhythm, rising to 
140-150 with a normal sinus rhythm.  Heart was not enlarged 
to percussion.  The assessment was ventricular arrhythmia, 
tachycardia, with ablation; cardiac status slightly 
compromised at present.  On VA examination in May 2001, it 
was noted that the current treatment consisted of medication.  
Estimated METs were between 7 and 10, based on biking a 
distance of 6 miles and trail biking in uphill areas.

By rating action in May 2001, the rating for the service-
connected ventricular arrhythmia was increased to 30 percent 
effective from November 2000.  By rating action in April 
2002, a 100 percent rating was assigned from October 2001 on 
the basis of private hospital records showing hospitalization 
for acute onset/exacerbation of ventricular tachycardia in 
October and November 2001.  By rating action in December 
2002, the rating was reduced from 100 percent to 10 percent, 
effective from March 1, 2003.

The veteran service-connected ventricular arrhythmia is rated 
under 38 C.F.R. § 4.104,  Diagnostic Code 7011 (2005), which 
provides that a 10 percent rating is warranted for sustained 
ventricular arrhythmias when a workload of greater than 7 
METs (metabolic equivalents) but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or when continuous medication is required.  A 30 percent 
rating is warranted a workload of greater than 5 METs, but 
not greater than 7 METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope; or when there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
when there is more than one episode of acute congestive heart 
failure in the past year; or, workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
rating of 100 percent is assigned for chronic congestive 
heart failure; or workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  A rating of 100 percent also is awarded for 
an indefinite period from the date of hospital admission for 
initial evaluation and medical therapy for sustained 
ventricular arrhythmia; or for an indefinite period from the 
date of hospital admission for ventricular aneurysmectomy; or 
with an automatic implantable Cardioverter-Defibrillator 
(AICD) in place.

A Note to Diagnostic Code 7011 provides that a rating of 100 
percent shall be assigned from the date of hospital admission 
for initial evaluation and medical therapy for a sustained 
ventricular arrhythmia or for ventricular aneurysmectomy.  
Six months following discharge, the appropriate disability 
rating shall be determined by mandatory VA examination.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of § 3.105(e) 
of this chapter. 

One metabolic equivalent, or MET, is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute. When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used. See 38 C.F.R. § 4.104, 
Note (2).

After a full review of the record, the Board concludes that 
the reduction of the rating for the service-connected 
ventricular arrhythmia from 100 percent to 10 percent was 
proper.  In this case, the original 100 percent rating was 
assigned, effective from October 2001, because the medical 
evidence showed that the veteran was hospitalized for 
treatment of the service connected ventricular arrhythmia in 
October and November 2001.  During hospitalization, treatment 
included ablation and medicinal therapy.  Under the rating 
criteria of Diagnostic Code 7011, six months following 
discharge, the appropriate disability rating shall be 
determined by mandatory VA examination.  The evidence shows 
that since discharge from hospitalization in November 2001, 
the veteran has received continuous medication to prevent 
recurrence of the ventricular arrhythmia.  A July 2002 
private physician's statement noted that prior ablations 
modified the veteran's tachycardia, but they did not abolish 
it, and that it had been successfully suppressed with 
medication.  It was indicated that, on that regimen, the 
veteran had no side effects and experienced recovery of his 
ventricular function.  The veteran denied any cardiac 
functions and related that he had been feeling well.  
Physical examination revealed no abnormalities.

On VA examination in August 2002, it was indicated that the 
veteran was maintained on a medication regimen.  The examiner 
indicated that a January 2002 24-hour Holter monitor report 
showed no significant ventricular ectopic activity and a 2001 
exercise test was negative for ischemia and the induction of 
significant ventricular arrhythmia through 12 minutes, it 
showed an estimated METs level of 11 to 14.  The examiner 
noted the veteran had been entirely asymptomatic since the 
radio frequency ablation procedure in November 2001.  The 
veteran reported that he was working and did not experience 
any recurrent palpitations, fluttering, or near syncope.  The 
veteran also reported that he was jogging/walking about a 
mile on a level surface three or four times a week, 
occasionally went mountain biking and alpine skiing.  
Physical examination revealed a regular pulse without ectopic 
activity.  On examination of the heart, revealed that S1 and 
S2 were normal, and no gallop, murmur, rub, click, heave or 
lift.  Peripheral pulses, including the carotid pulse, were 
all within normal limits and free of bruits..  The diagnosis 
was history of recurrent refractory ventricular tachycardia 
secondary to an idiopathic cardiomyopathy; the veteran's 
heart condition appeared to be well stabilized following 
multiple radio frequency ablation procedures and a multiple 
drug regimen with no evidence of significant disability 
currently, as he was symptom-free, and his estimated METs was 
in the range of 11 to 14.  

A January 2003 private physician statement noted that the 
veteran was doing extremely well on medication without 
recurrence of his likely fascicular ventricular tachycardia, 
and that the veteran had not experienced any side effects.  
The veteran had not experienced limitations on his activities 
from his medications, and he had experienced recovery of his 
ventricular function and they had kept him out of ventricular 
tachycardia for a number of months.  Examination revealed 
unremarkable first and second heart sounds with no peripheral 
edema.

In October 2003, the veteran testified that he took four 
different medications, and that since being on that regimen, 
he had not had any serious episodes.  He clarified that, 
while he had not experienced any episodes which required 
hospitalization, he did feel palpitations once in a while.  
He related that he experienced lightheadedness only when he 
ran or played sports excessively and occasionally if he rose 
from a chair too quickly, approximately three to four times a 
month.  He indicated that he had to pace himself when 
engaging in physical activity.  He testified that he was a 
full-time student and worked 10 hours a week.  He related 
that he saw his private physician every six months for his 
condition, but had not been hospitalized since November 2001.  

The evidence shows that the veteran is on continuous 
medication for the service-connected heart disorder, which 
warrants the 10 percent rating assigned under Diagnostic Code 
7011.  The medical evidence does not show, however, a 
workload o f greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope. 
VA electrocardiograms of March 2002, March 2003, September 
2003, and October 2003 were deemed abnormal and noted right 
bundle branch block but and sinus bradycardia.  There is no 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  As such, the 
medical evidence does not show that the veteran meets the 
criteria for a 30 percent rating under Diagnostic Code 7011 
and therefore the reduction of the disability rating for the 
veteran's service-connected ventricular arrhythmia, from 100 
percent to 10 percent, effective from March 1, 2003, was 
proper


ORDER

The reduction in rating from 100 percent to 10 percent 
disabling for the service-connected ventricular arrhythmia 
was proper, and the appeal is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


